BIJUR, J.
Plaintiff sues to recover damages for personal injuries resulting from a fall into- a hole on the sidewalk at No. 2 Clinton street, which was about a foot deep and 18 or 20 inches in size. There was sufficient testimony that the hole had existed for at least six or seven weeks prior to the accident, and it was therefore error to refuse to submit the case to the jury on the question whether or not the city had constructive notice.
The judgment must therefore be reversed, and a new trial ordered, with $30 costs to appellant to abide the event. All concur.